NO. 07-10-0057-CR

                             IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                                   AUGUST 16, 2010


                               RUSSELL WADE HANEY,

                                                                  Appellant
                                            v.

                                THE STATE OF TEXAS,

                                                                  Appellee
                           ____________________________

           FROM THE 46TH DISTRICT COURT OF WILBARGER COUNTY;

               NO. 11,333; HONORABLE DAN MIKE BIRD, PRESIDING


                                Memorandum Opinion


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Russell Wade Haney appeals his conviction of possession of a controlled

substance (cocaine) in an amount of less than one gram. In doing so, he claims the

evidence is factually insufficient to sustain the conviction. We overrule the issue and

affirm the judgment.

      We review appellant’s challenge under the standard espoused in Watson v.

State, 204 S.W.3d 404 (Tex. Crim. App. 2006) and its progeny. And, in doing so, we

note that appellant does not attempt to dispute the evidence that he rode his bicycle into
an alley known for its drug sales, met with someone therein, hurriedly rode out of the

alley, extended his left hand from the bike and opened it when told to stop by the police,

and informed various of the officers that he had bought “two rocks” and dropped “two

rocks.” Also undisputed by appellant is the evidence illustrating that the officers found

two “rocks” of cocaine at the locale whereat appellant was seen opening his hand. This

data is not too weak to enable a rational jury to deduce, beyond reasonable doubt, that

appellant possessed the cocaine found by the police. Nor would such a deduction be

manifestly unjust.

      As for appellant’s insinuation that the State failed to prove that he knew the

“rocks” were cocaine, we do recall a time when it was rather fashionable to buy and

possess items of geologic creation. But, owning or possessing igneous, sedimentary,

or like creations was not unlawful, as far as we know. So, one can only wonder why

appellant would buy “rocks” in an alley and abandon them when confronted by the

police if he did not know them to be contraband. Indeed, the act of abandonment itself

could be characterized as an instance of consciousness of guilt. See Davis v. State,

862 S.W.2d 817, 819 (Tex. App.–Beaumont 1993, no pet.) (describing the concept).

And, we find nothing wrong with a jury so interpreting the circumstances.

      Accordingly, the judgment is affirmed.



                                                Brian Quinn
                                                Chief Justice
Do not publish.




                                            2